Citation Nr: 1114536	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of an injury to the left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for residuals of an injury to the left leg.

In July 2009, the Veteran testified at a hearing conducted at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The case was remanded by the Board in November 2009 to obtain additional treatment records and to afford the Veteran a new VA examination.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC) was issued in January 2011, additional evidence (in the form of a statement from the Veteran) was received without a waiver.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement is cumulative or duplicative of information already in the claims file and has, in essence, been considered by the RO.  Thus, an additional remand is not necessary.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

A chronic left leg disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A chronic left leg disorder not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, pre-decisional notice letters dated in November 2004 and February 2005 complied with VA's duty to notify the Veteran with regards to the service connection issue on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Also, a letter dated in March 2010 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issue on appeal and issuance of a supplemental statement of the case in January 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated.  Additionally, an earlier examination in December 2006 considered all of the pertinent evidence of record, including the statements of the Veteran.  As discussed in detail below, no opinion was provided at that examination because no disability was diagnosed at that time.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

The Veteran contends that he has a current left leg disorder that is the result of an in-service injury.  His STRs show that in March 1960 he was injured in an aircraft accident.  The Veteran complained of pretibial tenderness.  A tibial fracture was questioned, but no diagnosis was ever made.  At his discharge examination in April 1960, no left leg disorder was diagnosed.  In his accompanying report of medical history, the Veteran denied having a "trick" or locked knee; he did not report any left leg problems.  Thus, although his STRs clearly show a left leg injury, no chronic disability was shown at discharge.  

The Veteran was recalled to active duty in December 1961.  The examination at that time showed clinically normal lower extremities, although Reiter's syndrome with the Veteran's left knee being swollen for three weeks was noted.  In his accompanying report of medical history, the Veteran again denied having a "trick" or locked knee.  A letter from H.A., M.D. dated in December 1961 indicates that the Veteran had inflammation of the left knee joint and was hospitalized recently for Reiter's syndrome (fever, rash, and polyarthritis).  The Veteran was not accepted for active duty.

According to post-service medical records, the Veteran has been diagnosed with degenerative arthritis since April 2007.  The Board observes that medical records prior to April 2007 do not indicate treatment for the Veteran's left leg.  In this regard, a letter from W.B., M.D. dated in October 2005 shows that the Veteran was being treated for chronic back pain, a history of headaches, neck pain, and other neurologic symptoms.  No mention was made, however, of any left leg disorder.

The Veteran was afforded a fee-based examination in December 2006.  The Veteran reported that he had had pain in his left knee for 46 years since the in-service aircraft injury.  X-rays were within normal limits and showed no abnormalities.  The examiner was unable to diagnose the Veteran with any left leg disorders because there was no pathology to render a diagnosis.  A letter from J.S., M.D. dated in April 2007 shows that the Veteran was being treated by him for a painful left knee.  Dr. J.S. indicated that the Veteran had hypertrophic and degenerative arthritis.  He also indicated that the Veteran had two loose bodies in the suprapatella pouch; the Veteran had chipped off small pieces of cartilage, which grew larger and were probably the result of an injury years ago.  He concluded that the Veteran's left knee problems were the result of an injury in service.  

A VA treatment record dated in March 2010 indicates that the Veteran's left knee arthritis was more likely than not related to the left knee injury in service.  The physician reported reviewing the Veteran's STRs from March 1960 involving the aircraft injury.  Additionally, the Veteran reported that he continued to have left knee pain over the years.  The physician indicated that her opinion was based on a review of the medical records, the Veteran's subjective reports of pain, and the objective findings on radiograph exams.

The Veteran was afforded a VA examination in June 2010.  The examiner reported the Veteran's pertinent STRs showing the left leg injury.  The Veteran reported that his left knee pain had been present since the accident, but that he did not seek treatment for it until it began to give him trouble about seven to ten years earlier.  The Veteran was diagnosed with left knee degenerative joint disease and left leg contusion, resolved without sequelae.  The Veteran reported injuring his left knee in the accident, and also that he was rendered unconscious by the accident.  The examiner observed that no fracture was found in service following the injury, and that the injury was evidently a contusion of the leg and such contusions would heal without sequela.  There was no evidence that the injury injured the knee.  The two well-corticated ossicles found in the suprapatellar pouch could be related to the injury, but such documentation does not support that an injury related to the area that was affected in the 1960 aircraft accident.  Additionally, the notion that the Veteran remembered his left knee being struck and at the same time being unconscious did not correlate.  Thus, the examiner opined that it was less likely than not that the Veteran's current left knee condition was due to the March 1960 aircraft accident.  Furthermore, the Veteran reported that he did not know how the diagnosis of Reiter's syndrome was arrived at because he was not treated for that condition.  There was no evidence of urethritis or inflammation of the eyes.  Thus, rendering the diagnosis of Reiter's syndrome improbable.

In an addendum to the opinion, also dated in June 2010, the examiner opined that based on the original injury, which did not involve the knee and the discharge examination, and which indicated that he had no active problems at that time, confirmed the impression that the left knee was not seriously involved in the injury that he sustained.  The involvement of the left knee subsequently due to Reiter's syndrome was not associated with the injury.  Reiter's syndrome was not caused by an injury to any given joint.  

Based on a review of the evidence, the Board finds that service connection for residuals of an injury to the left leg is not warranted.  The Board acknowledges that the Veteran's STRs clearly show a left leg injury in service.  As noted above, the Veteran had a tender tibia following a March 1960 aircraft accident.  Additionally, the Veteran has a current disability.  He has been diagnosed with degenerative joint disease of the left knee.  However, the Board finds that the Veteran's current left knee disability is not due to the in-service left leg injury.  

In reaching this conclusion, the Board notes, at that the Veteran's discharge examination in April 1960, the month following the in-service injury, no left knee or left leg disability was noted.  Additionally, the Veteran specifically denied any knee problems.  Thus, his STRs do not support a conclusion that the left leg injury in service caused any chronic disability.  Furthermore, as noted by the June 2010 examiner, the Veteran has a current left knee disability; however, it was his tibia that was injured in service.  The Veteran's STRs do not indicate that the Veteran's left knee itself was injured in the aircraft accident.  Although the December 1961 examination showed left knee problems, such problems were related to Reiter's syndrome.  There is no indication that the Veteran currently has Reiter's syndrome.  Moreover, the June 2010 examiner opined that a joint injury does not cause Reiter's syndrome.  That opinion is uncontradicted.  

There is no indication that the Veteran had left knee arthritis until 2007, more than four decades after service.  In this regard, although there are treatment records dated prior to 2007, they do not indicate treatment for the Veteran's left knee or left leg.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of a left knee or left leg complaints, symptoms, or findings other than that associated with Reiter's syndrome until over four decades between the period of active service and claim is itself evidence which tends to show that any left leg disabilities did not have their onset in service or for years thereafter.  

The Board acknowledges Dr. J.S.'s opinion that the Veteran's left knee disabilities were probably the result of his in-service injury.  However, the Board finds that this opinion lacks probative value as there is no indication that the Veteran's service records were reviewed.  As noted above, his STRs do not show that his left knee was injured in service.  Furthermore, his STRs do not indicate that the Veteran had small pieces of cartilage chipped off in service.  Thus, any opinion indicating that the Veteran incurred such while in service, without a review of the service records, lacks probative value.

The Board also acknowledges the March 2010 positive nexus opinion from the Veteran's VA physician, which did include a review of the STRs related to the aircraft accident.  However, the Board does not find this opinion as probative as the negative opinion by the June 2010 VA examiner.  The positive nexus opinion's rationale includes the Veteran's subjective report of pain since the accident.  The Veteran is competent to report a continuity of symptomatology since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is competent to testify regarding a continuity of symptomatology, the Board does not find him to be credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Notwithstanding the Veteran's contentions, the Board is more persuaded by the contemporaneous service evidence that does not show that the left leg injury in service resulted in a chronic left knee disability and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that the Veteran's discharge examination noted plantar warts on the right foot, yet no mention is made of any left leg disorder.  As noted above, the discharge examination occurred the month following the left leg injury, and the Veteran specifically denied having knee trouble in his accompanying report of medical history.  Additionally, the Veteran was afforded an examination in December 1961 when he was recalled to active duty; although left knee swelling was noted, it was attributed to Reiter's syndrome.  The Veteran did not indicate that he had left leg pain since the March 1960 accident.  Furthermore, in the accompanying report of medical history, the Veteran again specifically denied knee trouble.  In light of the Veteran making contemporaneous reports of other issues, but no complaints of any left problems continuous since the March 1960 accident, the Board finds that the objective medical evidence of record outweighs the credibility of his reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  The Board's finding is further supported by the fact treatment records included in the claims file dated prior to April 2007 fail to show a left leg disability.  Although the Veteran sought treatment for other medical conditions, he did not seek treatment for his left leg.  Moreover, no left leg pathology was found at the December 2006 examination; x-rays were within normal limits at that time.  

Thus, because the March 2010 opinion is based on the Veteran's reported history of a continuity of symptomatology, which the Board does not find credible, such opinion cannot be used to support an award of service connection.  Rather, the Board finds that the June 2010 examiner's opinion is more probative.  The examiner reviewed all of the STRs, and, as discussed above, noted that the Veteran's STRs failed to show any left knee injury or any continuity of symptomatology.  The Board finds that the thoroughness of this opinion, which took into account a review of all of the pertinent records, and the Veteran's reports of continuous pain since the March 1960 accident, is the most probative opinion.  

Without evidence of a continuity of pertinent symptomatology after service, or competent and probative evidence of an association between a diagnosis of a left leg disability, and the Veteran's active duty, service connection for residuals of an injury to the left leg is not warranted.  

In reaching this decision, the Board also finds that there is no evidence that the Veteran's left knee arthritis was manifested to a degree of 10 percent or more within one year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.
Also in reaching this conclusion, the Board acknowledges the Veteran's belief that he has residuals of an injury to the left leg as a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of his left leg disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of an injury to the left leg.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of an injury to the left leg is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for residuals of an injury to the left leg is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


